Case 18-71733-wlh   Doc 22   Filed 03/19/19 Entered 03/19/19 07:14:00      Desc Main
                             Document      Page 1 of 7




                                                   Doc ID: 8bd26b1f2341e51b637dc3430a90f625c51382b3
Case 18-71733-wlh   Doc 22   Filed 03/19/19 Entered 03/19/19 07:14:00      Desc Main
                             Document      Page 2 of 7




                                                   Doc ID: 8bd26b1f2341e51b637dc3430a90f625c51382b3
Case 18-71733-wlh   Doc 22   Filed 03/19/19 Entered 03/19/19 07:14:00      Desc Main
                             Document      Page 3 of 7




                                                   Doc ID: 8bd26b1f2341e51b637dc3430a90f625c51382b3
Case 18-71733-wlh   Doc 22   Filed 03/19/19 Entered 03/19/19 07:14:00      Desc Main
                             Document      Page 4 of 7




                                                   Doc ID: 8bd26b1f2341e51b637dc3430a90f625c51382b3
Case 18-71733-wlh   Doc 22   Filed 03/19/19 Entered 03/19/19 07:14:00      Desc Main
                             Document      Page 5 of 7




                                                   Doc ID: 8bd26b1f2341e51b637dc3430a90f625c51382b3
Case 18-71733-wlh   Doc 22   Filed 03/19/19 Entered 03/19/19 07:14:00      Desc Main
                             Document      Page 6 of 7




                                                   Doc ID: 8bd26b1f2341e51b637dc3430a90f625c51382b3
Case 18-71733-wlh   Doc 22   Filed 03/19/19 Entered 03/19/19 07:14:00      Desc Main
                             Document      Page 7 of 7




                                                   Doc ID: 8bd26b1f2341e51b637dc3430a90f625c51382b3
